DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 6-9, wherein claim 6 is directed to an apparatus for determining a region is a road, detecting a region including the road, determining the road is a real road according to a gradient of a planar region and driving is controlled based on the determination of whether a real road is determined. 
II. Claims 1-5 and 10-15, wherein claims 10-15 are directed to method, and claims 1-5 recite the same limitations in the body of the claim as claims 10-15.  The method of claim 10 requires detecting an object, determining whether the object is real based on a number of planar regions constituting the object; and controlling a driving operation based on a result of the determining whether the object is the real object.  
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. (MPEP § 806.05(e)). In this case, the apparatus (claims 6-9) as claimed can be used to carry out a materially different process, i.e., the process shown in the flowchart in FIG. 10 for detecting roads and then controlling the driving of the vehicle based on road detection, not required for the method of claims 10-15, shown in FIG. 2. The processes of FIG. 2 and FIG. 10 are materially different since they contain mutually exclusive object determination steps (compare s205 with s1005 and corresponding description) and require materially different driving control steps (compare s206 with s1006 and corresponding description) that use materially different calculations and bases to output a particular vehicle control. In addition, invention I and II have a materially different mode of operation, function, or effect; the inventions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants based on the current record. See MPEP § 806.05(j).  With respect to element (2), M.P.E.P. 806.05 guides “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention”. Here, inventions I and II would not infringe on each other since each, as claimed, requires a separate and distinct event vehicle control step with distinct calculations and basis (i.e., see FIG. 2 vs. FIG. 10 and corresponding descriptions). 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). For example, Invention I requires search in G06T2207/30261, detection of lanes and roads using image data and B60W2552/25 vehicle control based on road profile, not required for invention II. Invention II requires search B60W2554/40 vehicle control based on detected dynamic objects, not required for invention I. 
The examiner has required restriction between apparatus and process inventions. Where applicant elects an apparatus/ process, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable claim will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667